Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-8 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

3.	Claims 1-6, 21-28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US 6,243,045 B1) in view of Ogoro (US 6,329,886 B1).
Regarding claim 1, Ishibashi (Figures 5 and 9) teaches an apparatus comprising a radio frequency (RF) circuit 43 to transmit or receive RF signals; a loop antenna 41/81 to transmit or receive the RF signals, wherein the loop antenna is coupled to a ground plane 82 (Figure 9) and an impedance matching circuit 42 coupled to the RF circuit and to the loop antenna.
Ishibashi does not explicitly mention that the impedance matching circuit comprises lumped reactive components.
Ogoro (Figures 9, 20 and 27-30) teaches impedance matching circuit coupled to an antenna, wherein the impedance matching circuit comprising various topology with lumped reactive components (i.e. capacitors and inductors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishibashi with impedance matching circuit comprising lumped reactive components, as taught by Ogoro, doing so would achieve desired matching suitable for specific performance specifications and design criteria in addition to cost savings.
Regarding claim 2, as applied to claim 1, Ogoro (Figure 29A) teaches that the impedance matching circuit comprises a resonant network 81 coupled to a reactive network 63/64.


Regarding claim 4, as applied to claim 2, Ogoro (Figures 9, 20 and 27-30) teaches various topology of an impedance matching network. It would have been an obvious matter of design choice to configure the resonant network to comprise a parallel resonant circuit in order to achieve desired matching.
Regarding claim 5, as applied to claim 1, Ogoro (Figure 9) teaches that the impedance matching circuit comprises a first reactive network 10a coupled to a second reactive network 20a.
Regarding claim 6, as applied to claim 1, Ishibashi (Figure 9) teaches that the loop antenna 81 comprises a conductive loop of a substrate 83.
Regarding claim 21, as applied to claim 2, Ogoro (Figures 9, 20 and 27-30) teaches various topology of an impedance matching network. It would have been an obvious matter of design choice to configure the resonant network to be a series-coupled to the reactive network in order to achieve desired matching.
Regarding claim 22, as applied to claim 2, Ogoro (Figures 9, 20 and 27-30) teaches various topology of an impedance matching network. It would have been an obvious matter of design choice to configure the resonant network to be a parallel-coupled to the reactive network in order to achieve desired matching.
.
4.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Ogoro, and further in view of Ban (US 2018/0145410 A1).
Regarding claim 7, as applied to claim 6, Ishibashi/Ogoro teaches the claimed invention except that a side of the conductive loop is disposed along an edge of the substrate.
Ban (Figure 8A) teaches that a side of the conductive loop 4 is disposed along an edge of the substrate 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the conductive loop along an edge of the substrate, as taught by Ban, doing so would achieve desired radiation characteristics.
Regarding claim 8, as applied to claim 6, Ishibashi/Ogoro teaches the claimed invention except that the matching circuit comprises at least one conductive pattern of the substrate coupled to the lumped reactive components.
Ban (Figures 8A and 12) teaches that the at least one conductive pattern 4 of the substrate coupled to the impedance matching circuit 105.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the matching circuit to comprise at least one conductive pattern of the substrate coupled to the lumped reactive components, as taught by Ban, doing so would enable compact configuration for fabrication cost savings.
The apparatus of Ishibashi/Ogoro/Ban, as applied to claims 7 and 8 would enable the method of fabricating an apparatus as claimed in claims 29 and 30.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOANG V NGUYEN/Primary Examiner, Art Unit 2845